JONES, J.
This is a suit for six hundred eighty-three and 76-100 ($683.76) dollars, the amount of eleven promissory notes *121with eight per cent interest from respective maturities plus ten iper cent attorney fees.
Defense is want of consideration.
There was judgment for plaintiff and defendant has appealed.
The evidence shows that the plaintiff, an innocent third party, acquired before maturity the note (drawn by the maker and by him endorsed) from the original holder as collateral security for another debt.
Under the circumstances the defense of want of consideration has no merit as plaintiff was a hqlder in due course.
See Act 64 of 1904, Sec. 28.
The judgment is therefore affirmed.